IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-14-00125-CR

                                 IN RE TERRY LEE NELSON


                                       Original Proceeding


                                MEMORANDUM OPINION

        The petition for writ of mandamus is denied.1



                                                           REX D. DAVIS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 29, 2014
Do not publish
[OT06]


1 The petition for writ of mandamus has numerous procedural deficiencies; it lacks most of the contents
required by Rule 52. See TEX. R. APP. P. 52.3. It does not include the certification required by Rule 52.3(j).
See id. 52.3(j). It lacks an appendix and a record. See id. 52.3(k), 52.7. And the petition lacks proof of
service on the Respondent trial judge and on the Navarro County District Attorney, a Real-Party-in-
Interest. See id. 9.5, 52.2. A copy of all documents presented to the Court must be served on all parties to
the proceeding and must contain proof of service. Id. 9.5. Because of our disposition and to expedite it,
we will implement Rule 2 and suspend these rules. Id. 2.